** Summary **
CONTROL OVER HOUSING PROJECT BY HOUSING AUTHORITY Where a public housing project has been approved pursuant to the Oklahoma Housing Authorities Act, 63 Ohio St. 1051 [63-1051] through 63 Ohio St. 1099 [63-1099] (1971), and there is no change in the nature of the project, or the location of said project, all as approved at the required joint hearing of the Housing Authority and governing body, said Act does not require a second hearing to determine location of the housing units.  The Attorney General has considered your opinion request wherein you, in effect, ask the following question: "Where a public housing project has been approved pursuant to the Oklahoma Housing Authorities Act, 63 Ohio St. 1051 [63-1051] through 1099, does said Act require an additional hearing of the Housing Authority for the consideration and approval of the location of the public housing project, said project requiring the construction and purchasing of in excess of twenty housing units, when there is no change in the nature of said project, the specific number of new housing units proposed in said project, or the location of said project as approved at the joint hearing of the Authority and governing body. " Your question is specifically answered by a plain reading of 63 Ohio St. 1061 [63-1061](b) (1971) which requires no construction or interpretation.  It reads: ". . . Provided, however, that a public hearing to consider a proposed project requiring construction, purchasing, leasing, or renting of more than twenty (20) new housing units shall be held together by the authority and governing body, and any such project must be found to be in the public interest by a majority of the members constituting said authority and a majority of the members constituting said governing body as a condition precedent to the implementation of any such project. Notice of the public hearing required by this provision shall be given by publication in a newspaper of general circulation within the jurisdiction of the authority at least ten (10) days and not more than thirty (30) days prior to said hearing; provided that an additional public hearing shall be held by the authority before the same shall select any location for any contiguous or non contiguous area of land on which the authority proposed to construct more than twenty (20) additional new housing units, and such hearing shall have as its subject the location of the proposed additional units. . . ." (Emphasis added) The effect of the language in Section 63 Ohio St. 1061 [63-1061](b) is to provide for a public hearing to be conducted by the Housing Authority and the governing body involving the construction, purchasing, leasing, or renting of more than twenty (20) new housing units for a proposed project. If at a subsequent time the Housing Authority proposes to construct more than twenty (20) new housing units, in addition to those proposed at the first public hearing, an additional public hearing is required to be held by the authority to determine the selection of a location for said units. This second hearing is not required unless the authority is proposing to construct more than twenty (20) housing units in addition to those already authorized following the first public hearing.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Where a public housing project has been approved pursuant to the Oklahoma Housing Authorities Act, 63 Ohio St. 1051 [63-1051] through 63 Ohio St. 1099 [63-1099] (1971), and there is no change in the nature of the project, the specific number of new housing units proposed in said project, or the location of said project, all as approved at the required joint hearing of the Housing Authority and governing body, said Act does not require a second hearing to determine location of the housing units.  (Mike D. Martin)